

TERMS AND CONDITIONS OF
2020 PERFORMANCE SHARE UNIT AWARD
This Performance Share Unit Award is made and entered into as of the date set
forth on the Award Agreement cover page attached hereto (the “Award Date”) by
and between S&P Global Inc., a New York corporation (together with its
divisions, subsidiaries and affiliates, “S&P Global” or the “Company”), the
employee named on the Award Agreement cover page (the “Employee”) and, as
required by applicable local law, any local subsidiary or affiliate of S&P
Global that legally employs the Employee.
WHEREAS, the Company adopted the 2019 Stock Incentive Plan (the “Plan”),
pursuant to which awards of Performance Share Units may be granted;
WHEREAS, the Board of Directors of the Company (the “Board”) has designated the
Compensation and Leadership Development Committee of the Board (the “Commit-
tee”) to administer the Plan;
WHEREAS, the Committee has determined that the Employee should be granted a
Performance Share Unit Award under the Plan for the number of Performance Share
Units (“Units”) as specified in the Employee’s Award Agreement cover page; and
WHEREAS, the Employee is accepting the Performance Share Unit Award subject to
the Terms and Conditions set forth below.
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
1. Grant of Awards. The grant of this Performance Share Unit Award (the “Award”)
is subject to the Terms and Conditions hereinafter set forth with respect to the
Units covered by this Award. Payment, if any, under the Award will be made in
the number of shares of Stock corresponding to the number of Units earned
hereunder, with each Unit corresponding to one share of Stock. For purposes of
this Award, “Award Period” means the three consecutive calendar years beginning
with the calendar year that includes the Award Date.
Upon grant of the Award, no stock or other certificate representing the Units or
the shares of Stock represented thereby will be issued to or registered in the
name of the Employee. The ultimate receipt of the shares of Stock by the
Employee is contingent upon achievement of the EPS goal established by the
Committee hereunder and the additional requirements set forth herein.
The Employee does not have an absolute right to receive a fixed or determinable
amount either at the inception or expiration of the Award Period.
2. Award Acceptance and Addenda. To be entitled to any payment under this Award,
the Employee acknowledges and agrees that the Employee must accept and thereby
agree to comply with these Terms and Conditions, including all applicable
addenda, which are incorporated herein and constitute a material and integral
part of these Terms and Conditions:
(a) Post-Employment Obligations for Protection of Company Interests. The
Employee acknowledges and agrees that additional terms and conditions set forth
in the Agreement applicable to the Employee in Attachment A (the “S&P Global
Agreements for the Protection of Company Interests”), which is the one that
applies to the country or Commonwealth in which the Employee is employed at the
time the Employee accepts the Award, are hereby incorporated into, and are part
of, the Terms and Conditions for the Award.
The Employee acknowledges that the Employee has reviewed and under- stands the
terms of the applicable section of Attachment A, and that, by accepting these
Terms and Conditions in consideration of the Award, the Employee is accepting
the terms in the applicable section of Attachment A, including all
non-competition, non-solicitation of clients, non-solicitation of employees and
confidentiality provisions therein.
(b) Non-US Country Addendum. By accepting these Terms and Conditions, and
notwithstanding any provisions to the contrary herein, the Employee further
acknowledges and agrees that the Award shall also be subject to any other
special terms and conditions applicable to the Employee’s country of residence
(and country of employment, if different) set forth in Attachment B (the
“Non-U.S. Country Addendum”), which are hereby incorporated into, and are part
of, the Terms and Conditions for the Award with respect to any Employee who
resides and/or is primarily employed in a country located outside the United
States (a “Non-U.S. Employee”).
Moreover, if the Employee transfers his or her residence and/or primary country
of employment to another country reflected in Attachment B after the Award Date,
the terms and conditions for such country will apply to the Employee to the
extent the Company determines that the application of such



--------------------------------------------------------------------------------



terms and conditions is necessary or advisable in order to comply with local
law, rules and regulations or to facilitate the operation and administration of
the Award or the Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate the Employee’s
transfer).
The Employee acknowledges that the Employee has reviewed and under- stands the
terms of the applicable section of Attachment B, and that, by accepting these
Terms and Conditions in consideration of the Award, the Employee is accepting
the terms in the applicable section of Attachment B.
3. Time Period to Accept Award. The Employee acknowledges and agrees that the
Employee has up to ninety (90) days to accept these Terms and Conditions from
the date the Terms and Conditions are first made available to the Employee on
the website maintained by the Company’s equity administrator (the “Website”).
The Employee further acknowledges and agrees that failure to timely accept these
Terms and Conditions during the 90-day acceptance period will result in the
forfeiture of this Award in its entirety and without exception effective
immediately.
4. Electronic Acceptance. The Employee acknowledges and agrees that he or she is
accepting the Award by electronic means and that such electronic acceptance
constitutes the Employee’s agreement to be bound by these Terms and Conditions,
including all provisions of the addenda set forth in Attachments A and B
applicable to the Employee.
By accepting the Award, the Employee consents to receive any documents related
to participation in the Plan and the Award by electronic delivery and to
participate in the Plan through an on-line or electronic system, including the
Website, established and maintained by the Company or another third party
designated by the Company. The Employee also acknowledges that as of the Award
Date, the Terms and Conditions set forth the entire understanding between the
Employee and the Company regarding the Employee’s acquisition of the Units and
any underlying shares of Stock and supersede all prior oral and written
agreements on that subject, with the exception of Awards previously granted and
delivered to Participant under the Plan.
5. Performance Goals.
(a) EPS and EPS Goals. The achievement of this Award shall be measured against a
schedule of a three-year Earnings per Share (“EPS”) growth goal established
prior to the grant of the Award by the Committee for the Award Period. Subject
to any adjustments to the schedule made by the Committee after the Award Date
pursuant to Section 4(b), this schedule shall govern the determination of the
Units earned and payable hereunder subject to and in accordance with the other
terms of this Award. If EPS growth equals 100% of the target EPS growth goal,
the Employee shall earn 100% of the Units. For EPS growth between the zero
payout level as established by the Committee and the targeted growth goal, the
Employee shall earn a pro rata portion of the Units. For EPS growth that equals
or exceeds the 200% payout level, as established by the Committee, the Employee
shall earn 200% of the Units payable at the 100% payout level. For growth
between the targeted growth goal and the 200% payout level, as established by
the Committee, the Employee shall earn 100% of the Units plus a pro rata portion
of the additional Units between the 100% and 200% payout levels. For growth at
or below the zero payout level, all Units shall be forfeited by the Employee.
(b) Committee Discretion to Adjust. For purposes of this Award, “EPS” means
diluted earnings per share as shown on the Consolidated Statement of Income in
the Company's Annual Report, adjusted in the manner that the Committee
determines to be appropriate to exclude some or all of one or more items of
income or expense. The EPS goals referred to in Section 4(a) are the targets for
EPS expressed as a dollar amount approved by the Committee for the Award Period.
The Committee may adjust these EPS targets after the Award Date in the manner
that the Committee determines to be appropriate to take into account facts and
circumstances occurring after the Award Date. The decision by the Committee to
adjust or not to adjust EPS or the EPS targets shall be final and binding on the
Employee and all other interested persons and may have the effect of increasing
or decreasing the amount payable to the Employee pursuant to this Award.
6. Distribution Following Maturity Date.
(a) Maturity and Payment Dates. If the Employee remains an employee of the
Company through December 31, 2022 (the “Maturity Date”), the Units earned in
accordance with the payout schedule established by the Committee, shall be paid
to the Employee on the date after the Maturity Date and prior



--------------------------------------------------------------------------------



to March 15th of the first calendar year following the Maturity Date that is
specified by the Committee for the settlement of the Award (the “Payment Date”).
(b) Conversion. The Units payable to the Employee shall be converted into shares
of Stock on the Payment Date and such shares shall be delivered to the Employee
on the Payment Date.
(c) Share Withholding. Before payment is made to the Employee, the Company shall
withhold all applicable Federal, state and local income taxes. To satisfy such
withholding requirement, the Company shall hold back a sufficient number of the
shares and cash which would otherwise be delivered to the Employee to satisfy
the required withholding obligation. In the event, however, that the Company
does not withhold applicable taxes, the Employee shall indemnify the Company for
any loss sustained by the Company from the failure to satisfy such withholding
obligations, and the Employee shall, upon request, provide the Company with
satisfactory evidence that the Employee has satisfied such obligations.
7. Termination of Employment Prior to Maturity Date.
(a) Pro Rata Award Opportunity in Certain Circumstances. In the event of the
termination of the Employee’s employment with the Company prior to the Maturity
Date due to (i) Normal Retirement, Early Retirement, or Disability (each as
defined under the Company’s applicable retirement or disability plans), (ii)
death, or (iii) with the approval of the Committee or its delegate, in
connection with a termination by the Company other than for Cause, the Employee
shall be eligible to receive payment of a pro rata portion of this Award;
provided, however, that in the case of a termination by the Company other than
for Cause with the approval of the Committee or its delegate, payment of a pro
rata portion of this Award shall be subject to the Employee’s execution and
non-revocation of a release in a form to be provided by the Company (the
“Release”), releasing the Company and its affiliates and certain other persons
and entities from certain claims and other liabilities, which Release must be
effective and irrevocable within the time specified in the Release.
Except as provided in Sections 16 and 17 hereof, in the event the Employee
voluntarily resigns his or her employment with the Company or is involuntarily
terminated by the Company for Cause prior to the Maturity Date, the Employee
shall forfeit the right to any payment under this Award.
(b) Determination of Pro Rata Award.
(i) Normal Retirement, Early Retirement, or Disability. The pro rata portion of
the Award to be received by the Employee if he or she terminates because of
Normal Retirement, Early Retirement, or Disability (each as defined under the
Company’s applicable retirement or disability plans) shall be determined: (X)
first, by multiplying the number of Units by a fraction, the numerator of which
is the number of full calendar days during the Award Period during which the
Employee was employed and the denominator of which is the number of full
calendar days occurring during the entire Award Period;
(Y) second, by measuring the compound annual growth from the Award cycle base
year through the Maturity Date; and (Z) by awarding the number of Units
determined in (X) based on the degree to which the achievement calculated in (Y)
achieves the EPS goal established for the Award, subject to the limits set forth
in the goal and payout schedule established for this Award and to the provisions
of Section 4 hereof.
(ii) Termination by the Company Other than For Cause. The pro rata portion of
the Award to be received by the Employee, with the approval of the Committee or
its delegate, in connection with a termination by the Company other than for
Cause, shall be determined: (X) first, by multiplying the number of Units by a
fraction, the numerator of which is the number of full calendar days during the
Award Period during which the Employee was employed plus the number of full
calendar days during the Award Period during which the Employee receives
Separation Pay, as defined in the severance pro- gram in which the Employee
participates, and the denominator of which is the number of full calendar days
occurring during the entire Award Period; (Y) second, by measuring the compound
annual growth from the Award cycle base year through the Maturity Date; and (Z)
by awarding the number of Units determined in (X) based on the degree to which
the achievement calculated in (Y) achieves the EPS goal established for the
Award, subject to the limits set forth in the goal and payout schedule
established for this Award and to the provisions of Section 4 hereof.
(iii) Death. The pro rata portion of the Award to be received by the Employee if
he or she terminates because of death, shall be determined: (X) first, by
multiplying the number of Units by a fraction, the numerator of which is the
number of full calendar days during the Award Period during which the Employee
was employed and the denominator of which is the number of full calendar days



--------------------------------------------------------------------------------



occurring during the entire Award Period; (Y) second, by measuring the compound
annual growth from the Award cycle base year through the end of the year in
which termination occurs; and (Z) by awarding the number of Units determined in
(X) based on the degree to which the achievement calculated in (Y) achieves the
EPS goal established for the Award, subject to the limits set forth in the goal
and payout schedule established for this Award and to the provisions of Section
4 hereof.
(c) Timing of Distribution of Pro Rata Award.
(i) All Circumstances Other Than Death. In the event of the termination of the
Employee’s employment with the Company prior to the Maturity Date other than for
death (including, without limitation, Normal Retirement, Early Retirement,
Disability (each as defined under the Company’s applicable retirement or
disability plans), or other than for Cause), the Employee’s pro rata portion of
the Award (if any) determined to have been earned out pursuant to Section 4(a)
herein shall be delivered to the Employee on the Payment Date. For the avoidance
of doubt, in the case of a termination by the Company other than for Cause with
the approval of the Committee or its delegate, if the Employee does not execute
a Release or a Release does not become effective and irrevocable in its entirety
prior to the expiration of the time specified in the Release, the Employee shall
not be entitled to any payments pursuant to this Section 4.
(ii) Death. In the event of the termination of the Employee’s employment with
the Company prior to the Maturity Date due to death, the Employee’s pro rata
portion of the Award (if any) determined to have been earned out pursuant to
Section 4(a) herein shall be delivered to the beneficiary designated by the
Employee (or if the Employee has not designated a beneficiary, to the
representative of the Employee’s estate), not later than March 15, in the year
immediately following the year in which death occurred, or where additional time
is needed for administrative reasons, at such later time as is permitted under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
8. Voting and Dividend Rights. Prior to the delivery of any shares of Stock
covered by this Award, the Employee shall not have the right to vote or to
receive any dividends with respect to such shares.
9. Transfer Restrictions. This Award and the Units are nontransferable (other
than by will or by the laws of descent and distribution), and may not be
transferred, sold, assigned, pledged or hypothecated and shall not be subject to
execution, attachment or similar process. Any attempt to effect any of the
foregoing shall be null and void.
10. Miscellaneous. These Terms and Conditions (a) shall be binding upon and
inure to the benefit of any successor of the Company; (b) shall be governed by
and construed according to the laws of the State of New York, that apply to
agreements made and performed in that state, without regard to conflict of law
principles; and (c) may not be amended or modified in any way without the
express written consent of both the Company and the Employee. Consent on behalf
of the Company may only be given through a writing signed, dated and authorized
by the Executive Vice President, Chief People Officer of S&P Global, which
directly refers to these Terms and Conditions and this Award. No other
modifications to these Terms and Conditions are valid under any circumstances.
No contract or right of employment shall be implied by this Award. If this Award
is assumed or a new award is substituted therefor in any corporate
reorganization, employment by such assuming or substituting corporation or by a
parent corporation or subsidiary thereof shall be considered for all purposes of
this Award to be employment by the Company.
In the event of any merger, reorganization, consolidation, recapitalization,
dividend, stock split or other change in corporate structure affecting the
Stock, such substitution or adjustment shall be made in the number of Units
granted pursuant to this Award as may be determined to be appropriate by the
Committee in its sole discretion.
11. Application of Local Law. Notwithstanding Section 10, for any Non-U.S.
Employee, this Award shall be governed by and construed according to all
applicable laws, rules and regulations, and any special terms and conditions, of
such Employee’s country of residence (and primary country of employment, if
different), but limited to the extent required by local law.
By accepting these Terms and Conditions, any Non-U.S. Employee agrees to
repatriate all payments attributable to Stock acquired under the Plan in
accordance with local foreign exchange rules and regulations in such Employee’s
country of residence (and primary country of employment, if different). In
addition, the Employee agrees to take any and all actions, and consent to any
and all actions taken by the



--------------------------------------------------------------------------------



Company, as may be required to allow the Company to comply with local laws,
rules and regulations in the Employee’s country of residence (and primary
country of employment, if different).
12. Pay Recovery. By accepting these Terms and Conditions, the Employee
acknowledges and agrees that this Award shall be subject to the requirements of
the Senior Executive Pay Recovery Policy of S&P Global or the S&P Ratings
Services Pay Recovery Policy (as applicable, the “Policy”), and all shares of
Stock or other amounts paid or payable to a Participant under or in respect of
the Award shall, if applicable, be subject to recovery or other action pursuant
to and as, and to the extent, provided by the Policy (or any successor policy or
requirement), as in effect from time to time.
13. Trading Policy. By accepting these Terms and Conditions, the Employee
acknowledges and agrees that this Award shall be subject to the requirements of
the S&P Global Inc. Securities Disclosure Policy and the S&P Global Inc.
Securities Trading Pol- icy, each as in effect from time to time. In addition,
the Employee acknowledges that the Employee’s country of residence (and primary
country of employment, if different) may also have laws or regulations governing
insider trading and that such laws or regulations may impose additional
restrictions on the Employee’s ability to participate in the Plan by acquiring
or selling shares of Stock acquired under the Plan and that the Employee is
solely responsible for complying with such laws or regulations.
14. Data Privacy. By accepting these Terms and Conditions, the Employee
acknowledges and agrees that employee information, including financial
information, may be collected by the Company, subject to applicable local data
protection and employment law and the S&P Global Inc. Employee Privacy Policy
(as in effect from time to time), in connection with its administration of these
policies or complying with regulatory requirements. By accepting these Terms and
Conditions, the Employee agrees to submit their personal data, including
financial information, and consents to the collection, transfer, retention or
otherwise processing of such data by the Company and/or a third party ser- vice
provider that may not be located in the same jurisdiction as the Employee,
subject to applicable local data protection and employment law.
15. No Impact on Other Benefits. Any payment pursuant to this Award shall not be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company, and, except as the Committee may otherwise determine, shall not
affect any benefits under any other benefit plan now or subsequently in effect
under which the availability or amount of benefits is related to the level of
compensation.
16. Change in Control if the Successor Company Assumes or Substitutes the Award.
In the event of a Change in Control prior to the Maturity Date of the Award, to
the extent the successor company (or a subsidiary or parent thereof) assumes or
substitutes the Award on substantially the same terms and conditions, the
following shall apply:
(a) Effect of Change in Control. Subject to any applicable adjustments as
provided for in the Plan and these Terms and Conditions, the Award shall convert
into an award of time-vesting restricted share units with the number of shares
of common stock of the successor company (or a subsidiary or parent thereof)
underlying such restricted share units determined based on the deemed
achievement of the EPS goal hereunder as follows: (i) at the target EPS goal, to
the extent less than 50% of the Award Period has been completed as of the date
of such Change in Control and (ii) at the EPS goal the Employee would have
earned for the Award Period if the achievement of the relevant goal were
measured as of the date such Change in Control is determined to have occurred
solely with respect to the time frame in which the Award was outstanding, to the
extent 50% or more of the Award Period has been completed as of the date of such
Change in Control. The existing vesting schedule shall continue to apply to such
converted restricted share units, subject to Sections 16(b) and (e) below.
(b) Involuntary Termination Other Than for Cause. If the Employee is terminated
without Cause following a Change in Control prior to the Maturity Date, the
Award, as converted pursuant to Section 16(a), shall become unrestricted and
fully vested. On
(A) the Separation Payment Date, if the Change in Control constitutes a “change
in control event” within the meaning of Section 409A(a)(2)(A)(v) (a “Section
409A Change in Control”) of the Code and the Separation Date is not more than
two years after the Change in Control, or (B) the Payment Date, if the Change in
Control is not a Section 409A Change in Control or the Separation Date is more
than two years after the Change in Control, such vested restricted shares units
shall convert into shares of common stock



--------------------------------------------------------------------------------



of the successor company (or a subsidiary or parent thereof) and such shares
shall be delivered to the Employee, subject to Section 6(c) above.
For purposes of this Section 16 and Section 17, the “Separation Date” means the
date of the Employee’s “separation from service” with the Company within the
meaning of Section 409A(a)(2)(A)(i) of the Code, and the “Separation Payment
Date” means the Separation Date or, if the Employee is a “specified employee” as
of the Separation Date within the meaning of Section 409A(a)(2)(B)(i) of the
Code, the date that is six months after the Separation Date (or, if earlier, the
date of the Employee’s death).
(c) Special Rule Where Severance is Payable. If the employment of the Employee
is terminated voluntarily following a Change in Control prior to the Maturity
Date and the Employee receives severance in accordance with the severance plan
in which the Employee participates at the time of a Change in Control, the
Award, as converted pursuant to Section 16(a), shall become unrestricted and
fully vested. On (A) the Separation Payment Date, if the Change in Control is a
Section 409A Change in Control and the Separation Date is not more than two
years after the Change in Control, or (B) the Payment Date, if the Change in
Control is not a Section 409A Change in Control or the Separation Date is more
than two years after the Change in Control, such vested restricted share units
shall convert into shares of common stock of the successor company (or a
subsidiary or parent thereof) and such shares shall be delivered to the
Employee, subject to Section 6(c) above.
(d) Retirement or Disability. If the employment of the Employee is terminated
due to Retirement or Disability following the Change in Control prior to the
Maturity Date, the Award, as converted pursuant to Section 16(a), shall become
unrestricted and fully vested. On (A) the Separation Payment Date, if the Change
in Control is a Section 409A Change in Control and the Separation Date is not
more than two years after the Change in Control, or (B) the Payment Date, if the
Change in Control is not a Section 409A Change in Control or the Separation Date
is more than two years after the Change in Control, such vested restricted share
units shall convert into shares of common stock of the successor company (or a
subsidiary or parent thereof) and such shares shall be delivered to the
Employee, subject to Section 6(c) above.
(e) Death. If the employment of the Employee is terminated due to death
following a Change in Control prior to the Maturity Date, upon such termination,
the Award, as converted pursuant to Section 16(a), shall become unrestricted and
fully vested. The beneficiary designated by the Employee (or if the Employee has
not designated a beneficiary, to the representative of the Employee’s estate)
shall receive, within 60 days following the date of the Employee’s death, or
where additional time is needed for administrative reasons, at such later time
as is permitted under Section 409A of the Code, shares of common stock of the
successor company (or a subsidiary or parent thereof) in respect such vested
restricted share units, subject to Section 6(c) above.
(f) Forfeiture. If the employment of the Employee terminates following a Change
in Control prior to the Maturity Date for any reason not described in Sections
16(b) through (e), the Employee will forfeit the unvested Award, as converted
pursuant to Section 16(a).
17. Change in Control if the Successor Company Does Not Assume or Substitute the
Award.
In the event of a Change in Control prior to the Maturity Date of the Award, to
the extent the successor company (or a subsidiary or parent thereof) does not
assume or substitute the Award on substantially the same terms and conditions,
the following shall apply:
(a) Effect of Change in Control. The EPS goal hereunder shall be deemed to have
been achieved, and such achievement shall be at the higher of (i) the target EPS
goal and (ii) the EPS goal the Employee would have earned for the Award Period
if the achievement of the relevant goal were measured as of the date such Change
in Control is determined to have occurred solely with respect to the time frame
in which the Award was outstanding. In addition, if the Change in Control occurs
during the first year of the Performance Cycle, the Section 162(m) Performance
Target shall be deemed to have been achieved.
(b) Section 409A Compliance.
(i) Pro Rata Portion and Stock Payment. If the Change in Control constitutes a
Section 409A Change in Control, then a pro rata portion of the Units earned
under this Award as determined in Section 17(b)(ii) below shall be distributed
immediately to the Employee in the form of shares of Stock, if any, for the
period from the start of the Award Period through the date of the Change in
Control. If such Change in Control is not a Section 409A Change in Control, then
all of the Units earned under this Award shall be converted into cash in
accordance with Section 17(c) below and payment shall be made on the



--------------------------------------------------------------------------------



Payment Date or, if earlier, the Separation Payment Date, in accordance with the
provisions of Section 17(c).
(ii) Calculation of Pro Rata Portion. Calculation of the pro rata portion of the
Units to be distributed to the Employee hereunder in the event of a Section 409A
Change in Control shall be determined solely by multiplying the number of Units
earned under this Award by a fraction, (x) the numerator of which is the number
of calendar quarters of the 12 quarter cycle for the award which have occurred
from the date hereof up to and including the calendar quarter in which the
Section 409A Change in Control occurred and (y) the denominator of which is 12
quarters.
(c) Conversion and Payment.
(i) Cash Payment. The Units earned under this Award other than the Units
distributed to the Employee as shares of Stock pursuant to Section 17(b)(i)
above in the event of a Section 409A Change in Control shall be converted into
cash by the Company as of the date such Change in Control is determined to have
occurred. The converted cash amount for each share of Stock shall be the Change
in Control Price. For purposes of this Section 17(c), the “Change in Control
Price” means the highest cash price per share of Stock paid in any transaction
reported on the Consolidated Transaction Reporting System, or paid or offered in
the transaction or transactions that result in the Change in Control or any
other bona fide transaction related to a Change in Control or possible Change in
Control at any time during the sixty-day period ending on the date of the Change
in Control, as determined by the Committee. Such cash amounts shall be retained
by the Company for the benefit of the Employee and thereafter shall be
distributed by the Company to the Employee on the Payment Date or, if earlier,
the Separation Payment Date, in accordance with the other provisions of this
Section 17(c).
(ii) Special Rule for Securities Payments to Shareholders. If the payment to the
shareholders of the Company in connection with the transaction giving rise to a
Change in Control is in the form of securities, either in whole or in part, then
for the purpose of determining the Change in Control Price such securities shall
be deemed converted immediately by the Company into a cash equivalent amount as
of the date of the Change in Control. The determination of such cash equivalent
amount for such securities shall be made by an independent investment banking
firm selected by the Company. The determination of the cash equivalent amount by
this independent investment banking firm shall be final, conclusive and binding
on all persons having an interest therein. All fees incurred in retaining this
investment banking firm shall be paid for by the Company. These cash amounts so
determined as a cash equivalent in the manner provided herein, together with the
cash derived from converting the shares of Stock into cash under Section
17(c)(i) above, shall be retained by the Company for the benefit of the Employee
and thereafter shall be distributed by the Company to the Employee on the
Payment Date or, if earlier, the Separation Payment Date, in accordance with the
provisions of this Section 17(c).
(iii) Funding. Notwithstanding anything herein to the contrary in Sections
17(c)(i) and 9(c)(ii) above, if in connection with a Change in Control the
Company elects to fund other payments due senior executives of the Company
pursuant to various management and benefit plans by effecting payments to the
“rabbi trust” by a third-party trustee or through some other comparable vehicle
in order to protect these payments for the benefit of the senior executives, the
Company in such instance shall immediately fund the cash payment referred to
herein on the same basis, for example, using a rabbi trust or other comparable
vehicle, that are provided for other payments due senior executives of the
Company.
(iv) Involuntary Termination Other Than for Cause. If the Employee is terminated
involuntarily (except for Cause) prior to the Maturity Date, Employee shall
receive a cash payment computed as provided in Sections 17(c)(i) and (ii) with
respect to the Units that were not converted into shares of Stock and
distributed to the Employee pursuant to Sections 17(a) and (b)(i) calculated as
of the date such Change in Control is determined to have occurred. The Employee
shall receive the payment on (A) the Separation Payment Date, if the Change in
Control is a Section 409A Change in Control and the Separation Date is not more
than two years after the Change in Control, or (B) the Payment Date, if the
Change in Control is not a Section 409A Change in Control or the Separation Date
is more than two years after the Change in Control.
(v) Special Rule Where Severance is Payable. If the employment of the Employee
is terminated voluntarily prior to the Maturity Date and the Employee receives
severance in accordance with any of the provisions of the severance plan in
which the Employee participates at the time of a Change in Control, the Employee
shall receive a cash payment computed as provided in Sections 17(c)(i) and (ii)
with respect



--------------------------------------------------------------------------------



to the Units that were not converted into shares of Stock and distributed to the
Employee pursuant to Sections 17(a) and (b)(i) calculated as of the date such
Change in Control is determined to have occurred. The Employee shall receive the
payment on (A) the Separation Payment Date, if the Change in Control is a
Section 409A Change in Control and the Separation Date is not more than two
years after the Change in Control, or (B) the Payment Date, if the Change in
Control is not a Section 409A Change in Control or the Separation Date is more
than two years after the Change in Control.
(vi) Retirement or Disability. If the employment of the Employee is terminated
due to Retirement or Disability prior to the Maturity Date, the Employee shall
receive a cash payment computed as provided in Sections 17(c)(i) and (ii) with
respect to the Units that were not converted into shares of Stock and
distributed to the Employee pursuant to Sections 17(a) and (b)(i) calculated as
of the date the Change in Control is determined to have occurred. The Employee
shall receive such payment on (A) the Separation Payment Date, if the Change in
Control is a Section 409A Change in Control and the Separation Date is not more
than two years after the Change in Control, or (B) the Payment Date, if the
Change in Control is not a Section 409A Change in Control or the Separation Date
is more than two years after the Change in Control.
(vii) Death. If the employment of the Employee is terminated due to death prior
to the Maturity Date, upon such termination, the beneficiary designated by the
Employee (or if the Employee has not designated a beneficiary, to the
representative of the Employee’s estate) shall receive, within 60 days following
the date of the Employee’s death, or where additional time is needed for
administrative reasons, at such later time as is permitted under Section 409A of
the Code, a cash payment computed as provided in Sections 17(c)(i) and (ii) with
respect to the Units that were not converted into shares of Stock and
distributed to the Employee pursuant to Sections 17(a) and (b)(i) calculated as
of the date the Change in Control is determined to have occurred.
(viii) Forfeiture. If the employment of the Employee terminates prior to the
Maturity Date for any reason not described in Sections 17(c)(iv) through (vii),
the Employee will forfeit all Units that were not converted into shares of Stock
and distributed to the Employee pursuant to Sections 17(a) and (b)(i).
(d) Securities Law Compliance. If in the event of a Change in Control no listing
or registration statement is in effect pursuant to Section 18 below, the Company
shall distribute to the Employee a cash equivalent amount representing the
shares of Stock to be distributed to the Employee.
18. Securities Law Requirements. The Company shall not be required to issue
shares of Stock in settlement of or otherwise pursuant to this Award unless and
until (a) the shares have been duly listed upon each stock exchange on which the
Stock is then registered; (b) a registration statement under the Securities Act
of 1933, as amended, with respect to such shares is then effective; and (c) the
issuance of the shares would comply with such legal or regulatory provisions of
such countries or jurisdictions outside the United States as may be applicable
in respect of this Award.
19. Public Offering. By accepting these Terms and Conditions, any Non-U.S.
Employee acknowledges and agrees that (a) the grant of this Award is not
intended to be a public offering of securities in such Employee’s country of
residence and/or primary country of employment; (b) the Company has not
submitted any registration statement, prospectus or other filings with local
securities authorities, unless otherwise required under applicable local law;
and (c) the grant of this Award is not subject to the supervision of local
securities authorities.
20. Exchange Rates. The Company shall not be liable for any foreign exchange
rate fluctuation, where applicable, between any Non-U.S. Employee’s local
currency and the United States dollar that may affect the value of this Award or
of any amounts due to the Employee pursuant to the settlement of this Award or
the subsequent sale of any shares of Stock acquired pursuant to this Award.
21. Section 409A. This Award is intended to provide for the “deferral of
compensation” within the meaning of Section 409A(d)(1) of the Code and to meet
the requirements of Section 409A(a)(2), (3) and (4) of the Code, and it shall be
interpreted and construed in accordance with this intent.
22. Incorporation of Plan Provisions. This Award, including the Units and the
shares of Stock, if any, to be issued hereunder, is made pursuant to the Plan
and, except where specifically noted, the terms and conditions thereof are
incorporated as if fully set forth herein. Any capitalized terms not otherwise
defined herein shall have the meanings set forth for such terms in the Plan.

